Citation Nr: 1545990	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-17 361 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for sleep apnea prior to January 27, 2012.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 2005 to November 2006 with active duty for training periods (ACDUTRA) from May 5, 1977 to August 16, 1977 and October 25, 2005 to November 20, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for sleep apnea was received on January 27, 2012.  

2.  There is no communication in the claims file prior to January 27, 2012 indicating intent to file a claim for service connection for this disability.


CONCLUSION OF LAW

The criteria for an effective date prior to January 27, 2012 for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection for sleep apnea.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The claims file includes clinical records and reports, service personal records, and the statements of the Veteran in support of his claims.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Earlier effective date 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Service connection has been awarded for the Veteran's sleep apnea, effective from January 27, 2012.  He contends he is entitled to an earlier effective date for the grant of service connection for sleep apnea.  He asserts that an effective date in 2007 (specifically April 10, 2007) should be awarded as he was initially diagnosed in 2007 and treated at a VA facility at that time.  Alternatively, the Veteran asserts that his January 26, 2007 claim for depression should have encompassed sleep apnea.  See Veteran's statement dated May 7, 2014 accepted in lieu of VA Form 9.  

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for sleep apnea.

The earliest evidence of record of an attempt by the Veteran to file a claim for compensation for a sleep apnea condition of any sort was in a Report of General Information dated January 27, 2012.  

The Board observes that in an August 2012 VA examination the date of diagnosis of sleep apnea was noted to be November 20, 2006 and a VA treatment record reflects an April 10, 2007 sleep study was conducted.  While VA medical records may reflect earlier treatment and diagnosis of sleep apnea, these records cannot serve as informal claims for service connection as there had been no prior claim or denial of service connection for a sleep apnea condition.  See 38 C.F.R. § 3.157 (b)(1).  These records do not reflect intent to apply for VA compensation benefits.  Therefore, they may not be considered an informal claim for VA compensation benefits.  See 38 C.F.R. § 3.155.  Therefore, an earlier effective date based upon earlier onset and treatment of the disability is not warranted.

The Board notes the Veteran has essentially argued that his claim characterized as "major depressive disorder" on a VA Form 21-526 received January 26, 2007 should serve as an informal claim for sleep apnea benefits.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must consider the claim for disabilities reasonably raised by the description of the Veteran's symptoms.  In this case, the Board finds the January 2007 psychiatric claim does not express intent to file for service connection for sleep apnea.  For instance, there was no description of symptoms in this claim such as daytime sleepiness.  Accordingly, the Veteran statements may not reasonably be construed as a formal or informal claim for a sleep apnea disability.  

The pertinent legal authority governing effective dates is clear and specific. The Board is bound by such authority.  As such, no effective date for the grant of service connection for sleep apnea earlier than January 27, 2012 is assignable, the claim for an earlier effective date for the award of service connection must be denied.

Accordingly, the claim is denied.  Because the evidence is not roughly in equipoise, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


(CONTINUED ON THE NEXT PAGE)
ORDER

An effective date earlier than January 27, 2012 for a grant of service connection for sleep apnea is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


